UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6789


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY NICHOLAS RHODES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. Malcolm J. Howard,
Senior District Judge. (7:04-cr-00082-H-4)


Submitted:   September 30, 2010           Decided:   October 8, 2010


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Nicholas Rhodes, Appellant Pro Se.    Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Timothy N. Rhodes appeals the district court’s order

denying his motion for reconsideration of the denial of his 18

U.S.C.   § 3582(c)       (2006)    motion      for   a   reduction       in    sentence.

Because Rhodes challenged the merits of the district court’s

decision   in     his    motion    to   reconsider,        we    conclude      that   the

district court lacked authority to consider the motion.                           United

States v. Goodwyn, 596 F.3d 233, 235-36 (4th Cir. 2010).

            We    therefore       affirm    the      judgment     of    the    district

court.     We dispense with oral argument because the facts and

legal    contentions      are     adequately      presented      in    the     materials

before   the     court   and    argument       would     not    aid    the    decisional

process.

                                                                                AFFIRMED




                                           2